COMMON STOCK PURCHASE AGREEMENT
 
 
THIS COMMON STOCK PURCHASE AGREEMENT (the "Agreement"), dated as of January 7,
2015, is made by and among Nemus Bioscience, Inc., a Nevada corporation (the
"Company"), and the persons and entities identified on the purchaser signature
pages hereto (each a "Purchaser" and collectively, the "Purchasers").
 
WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the "Securities Act")
and Rule 506 of Regulation D promulgated thereunder;
 
WHEREAS, the Company desires to issue and sell up to 241,663 shares (the
"Shares") of the Company's common stock, par value $.001 per share (the "Common
Stock") at a purchase price of $3.00 per Share (the "Purchase Price"); and


WHEREAS, each Purchaser, severally and not jointly, desires to purchase from the
Company the number of Shares set forth on the signature page of each Purchaser
subject to the terms and conditions of this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:
 
SECTION 1
PURCHASE AND SALE OF COMMON STOCK
 
1.1. Purchase and Sale. Subject to satisfaction (or waiver) of the conditions
set forth in Sections 4 and 5, each Purchaser agrees, severally and not jointly,
to purchase, and the Company agrees to sell and issue to each Purchaser, the
number of Shares set forth in the line item designated "Number of Shares" below
such Purchaser's name on the Purchaser's signature page, at the Purchase Price.
The Company's agreement with each Purchaser is a separate agreement, and the
sale and issuance of the Shares to each Purchaser is a separate sale and
issuance.  The Shares shall be entitled to registration rights pursuant to the
Registration Rights Agreement in substantially the form attached hereto as
Exhibit A (the "Registration Rights Agreement").
  
1.2. Closing. The purchase, sale and issuance of the Shares (the "Closing")
shall take place at the offices of the Company at 10:00 a.m., local time, on
January 7, 2015 (the "Closing Date") subject to satisfaction (or waiver) of the
conditions to the Closing set forth in Sections 4 and 5 (or such later date as
is mutually agreed to by the Company and the Purchaser in writing)..
 
1.3. Form of Payment.  At the Closing, each Purchasers shall pay the Purchase
Price for the "Number of Shares" set forth below such Purchaser's name on the
Purchaser's signature page in cash to the Company, via wire transfer or a
certified check, for the Shares to be issued and sold to the Purchasers, and the
Company shall deliver to the Purchasers stock certificates (in the denominations
as the Purchasers shall request) (the "Stock Certificates") representing the
number of the Shares which the Purchaser is then purchasing duly executed on
behalf of the Company and registered on the books of the Company in the name of 
the Purchasers.


  

--------------------------------------------------------------------------------

SECTION 2
PURCHASERS' REPRESENTATIONS AND WARRANTIES
 
2.1 Representations and Warranties of the Purchasers. Each Purchaser hereby,
severally and not jointly, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein):
(a) Investment Purpose. The Purchaser is acquiring the Shares (the Shares are
referred to herein as the "Securities"), for its own account for investment only
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the Securities Act; provided, however, that by making the representations
herein, the Purchaser does not agree to hold any of the Securities for any
minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.
 
(b) Purchaser Status. The Purchaser is an "accredited investor" as that term is
defined in Rule 501(a) of Regulation D as promulgated by the United States
Securities and Exchange Commission under the Act or (ii) a "qualified
institutional buyer" as defined in Rule 144A(a) under the Securities Act.  The
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Securities Exchange Act of 1934, as amended (the "Exchange Act").


(c) Experience of the Purchaser.  The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.


(d) General Solicitation.  The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.


(e) Legend. The Purchaser agree to the imprinting of a legend on any of the
Securities in the following form:


THIS SECURITY HAS NOT BEEN  REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.



--------------------------------------------------------------------------------

(f) Access to Information. The Purchaser acknowledges that it has had the
opportunity to review the all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Exchange Act (the "SEC
Reports") and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Company and Subsidiaries (as defined below) and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense.


(g) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(h) Transfer or Resale. The Purchaser understands that: (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) the Purchaser shall have
delivered to the Company an opinion of counsel, in a form reasonably
satisfactory to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Purchaser provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 promulgated under the Securities Act (or a successor rule
thereto) ("Rule 144"); (ii) any sale of the Securities made in reliance on Rule
144 may be made only in accordance with the terms of Rule 144 and further, if
Rule 144 is not applicable, any resale of the Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the U.S. Securities and Exchange Commission thereunder.
Notwithstanding the foregoing, the Securities may be pledged in connection with
a bona fide margin account or other loan secured by the Securities.
 

--------------------------------------------------------------------------------

(i) Authorization; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Purchaser and are valid and
binding agreements of the Purchaser enforceable against the Purchaser in
accordance with their terms, subject as to enforceability to general principles
of equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.
 
(j) Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
short sales as defined in Rule 200 of Regulation SHO under the Exchange Act
("Short Sales"), of the securities of the Company during the period commencing
as of the time that such Purchaser first received a term sheet (written or oral)
from the Company or any other person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser's assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser's assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).


(k) Residency. The Purchaser is a resident of that jurisdiction specified on the
signature page hereto.
 
SECTION 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof to each Purchaser as follows:
(a) Organization and Qualification. The Company and its "Subsidiaries" (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns the capital stock or holds an equity or similar interest)
are corporations duly organized and validly existing in good standing under the
laws of the jurisdiction in which they are incorporated, and have the requisite
corporate power and authorization to own properties and to carry on their
business as now being conducted. Each of the Company and its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. As used in this Agreement, "Material Adverse
Effect" means any material adverse effect on the business, properties, assets,
operations, results of operations, financial condition or prospects of the
Company and its Subsidiaries taken as a whole, or on the transactions
contemplated hereby or by the agreements and instruments to be entered into in
connection herewith, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents (as defined below).

--------------------------------------------------------------------------------

(b) Authorization; Enforcement; Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, and each of the other agreements
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement and the Registration Rights Agreement
(collectively, the "Transaction Documents"), and to issue the Securities in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including without limitation the
issuance of the Shares, have been duly authorized by the Company's Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders, (iii) the Transaction Documents have
been duly executed and delivered by the Company, and (iv) this Agreement and,
when executed and delivered, the other Transaction Documents, constitute the
valid and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.
 
(c) Capitalization. The authorized capital stock of the Company consists of (i)
236,000,000 shares of Common Stock, of which as of the date
hereof 16,000,000 shares are issued and outstanding; 1,730,000 shares are
issuable and reserved for issuance pursuant to Company stock option and/or
purchase plans; 4,000,000 shares are issuable and reserved for issuance pursuant
to outstanding warrants; and no shares are issuable and reserved for issuance
pursuant to securities (other than the Shares) exercisable or exchangeable for,
or convertible into, shares of Common Stock and (ii) 20,000,000 shares of
preferred stock, of which as of the date hereof, no shares are issued and
outstanding. All of such outstanding shares have been and are, or upon issuance
will be, validly issued, fully paid and nonassessable.
 
Except as set forth in the Transaction Documents and in the SEC Reports, (i) no
shares of the Company's capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding debt securities issued by the
Company; (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries; (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act; (v) there are no outstanding
securities of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement; and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement. The Company has furnished to the Purchasers true and
correct copies of the Company's Articles of Incorporation, as amended and as in
effect on the date hereof (the "Articles of Incorporation"), and the Company's
By-laws, as in effect on the date hereof (the "By-laws"), and the terms of all
securities convertible into or exercisable for Common Stock and the material
rights of the holders thereof in respect thereto.
 

--------------------------------------------------------------------------------

(d) Issuance of Securities. The Shares are duly authorized and, upon issuance in
accordance with the terms hereof, shall be (i) validly issued, fully paid and
non-assessable, (ii) free from all taxes, liens and charges with respect to the
issuance thereof and (iii) entitled to all rights accorded to a holder of Common
Stock. The issuance by the Company of the Securities is exempt from registration
under the Securities Act. The offer and sale by the Company of the Shares is
being made in reliance upon the exemption from registration set forth in Rule
506 of Regulation D and/or Regulation S under the Securities Act and is only
being made to "accredited investors" that meet the requirements of Rule 501(a)
of Regulation D and similar exemptions under state law.
 
(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
Articles of Incorporation, any certificate of designation of any outstanding
series of preferred stock of the Company or the By-laws; (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party; or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the principal market or exchange on which the Common Stock is
traded or listed) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected.
 
(f) Acknowledgment Regarding the Purchasers' Purchase of Shares. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser's purchase of the Securities.
 

--------------------------------------------------------------------------------

(g) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.
 
(h) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of any of the Securities
under the Securities Act or cause this offering of Securities to be integrated
with prior offerings by the Company for purposes of the Securities Act or any
applicable stockholder approval provisions, nor will the Company or any of its
Subsidiaries take any action or steps that would require registration of the
Securities under the Securities Act or cause the offering of the Securities to
be integrated with other offerings.
  
(i) Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in a union labor dispute or, to the knowledge of the Company or any of
its Subsidiaries, is any such dispute threatened. None of the Company's or its
Subsidiaries' employees is a member of a union, neither the Company nor any of
its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relations with their employees
are good. No executive officer (as defined in Rule 501(f) of the Securities Act)
has notified the Company's Board of Directors that such officer intends to leave
the Company or otherwise terminate such officer's employment with the Company
and the Company does not expect to terminate any such officer during the six
months following the date of this Agreement.
 
(j) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (unless and only to the
extent that the Company and each of its Subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and for
which the Company has set aside on its books provision reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
 

--------------------------------------------------------------------------------

(k) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
interfere with the use made and proposed to be made of such property by the
Company and any of its Subsidiaries.
 
(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
in all material respects with any and all applicable foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants ("Environmental Laws"), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses, except where the failure to receive such
permits, licenses or approvals would not, individually or in the aggregate, have
a Material Adverse Effect and (iii) are in compliance in all material respects
with all terms and conditions of any such permit, license or approval, except
where the failure to be in compliance or receive such permits, licenses or
approvals would not, individually or in the aggregate, have a Material Adverse
Effect.
 
(m) No Other Agreements. The Company has not, directly or indirectly, made any
agreements with any Purchaser relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.
 
SECTION 4
CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL
 
4.1. The obligation of the Company hereunder to issue and sell the Shares to the
Purchasers at the Closing is subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Purchasers with prior
written notice thereof:
 
(a) The Purchasers shall have executed each of the Transaction Documents and
delivered the same to the Company.
 
(b) The Purchasers shall have delivered to the Company the Purchase Price for
the Shares being purchased by the Purchasers at the Closing, by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.
  
(c) The representations and warranties of the Purchasers contained herein shall
be true and correct as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Purchasers shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by the Purchaser at or prior to the
Closing Date.
 

--------------------------------------------------------------------------------

 
(d) The Board of Directors of the Company shall have adopted resolutions
consistent with Section 3.1(b) above (the "Resolutions").
 
(e) The Purchasers shall have delivered to the Company such other documents
relating to the transactions contemplated by the Transaction Documents as the
Company or its counsel may reasonably request.
 
SECTION 5
CONDITIONS TO THE PURCHASER'S OBLIGATION TO PURCHASE
 
5.1 The obligation of each Purchaser hereunder to purchase the Shares at the
Closing is subject to the satisfaction, on or before the Closing Date, of each
of the following conditions, provided that these conditions are for each
Purchaser's sole benefit and may be waived by the applicable Purchaser at any
time in its sole discretion by providing the Company with prior written notice
thereof:
 
(a) The Company shall have executed each of the Transaction Documents, and
delivered the same to the Purchaser.


(b) The representations and warranties of the Company contained herein shall be
true and correct as of the date when made and as of the Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date) and the Company shall have performed, satisfied and complied with
the covenants, agreements and conditions required by the Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.
  
(c) The Board of Directors of the Company shall have adopted the Resolutions.
 
(d) The Company shall have delivered to the Purchaser such other documents
relating to the transactions contemplated by the Transaction Documents as the
Purchaser or its counsel may reasonably request.
    
 
SECTION 6
GOVERNING LAW; MISCELLANEOUS
 
6.1. Governing Law; Arbitration. This Agreement shall be governed by, and
construed and enforced in accordance with the laws of the State of California,
without regard to its choice-of-laws or conflicts-of-law rules. All claims,
disputes and other matters in question arising out of, or relating to, this
Agreement or the performance hereof, shall be submitted to, and determined by,
arbitration if good faith negotiations among the parties hereto, if any, do not
resolve such claim, dispute or other matter. Such arbitration shall proceed in
accordance with the then-current rules for arbitration established by Judicial
Arbitration Mediation Services, Inc./ENDISPUTE ("JAMS"), unless the parties
hereto mutually agree otherwise, and pursuant to the following procedures: (i)
the Company on the one hand and the Purchaser on the other hand shall appoint an
arbitrator from the JAMS panel of retired judges, and those party-appointed
arbitrators shall appoint a third arbitrator from the JAMS panel of retired
judges within ten (10) days. If the party-appointed arbitrators fail to appoint
a third arbitrator within the ten (10) days, such third arbitrator shall be
appointed by JAMS in accordance with its rules; (ii) reasonable discovery shall
be allowed in arbitration; (iii) all proceedings before the arbitrators shall be
held in Orange County, California; (iv) the award rendered by the arbitrators
shall be final and binding, and judgment may be entered in accordance with
applicable law and in any court having jurisdiction thereof; (v) the award
rendered by the arbitrators shall include (a) a provision that the prevailing
party in such arbitration recover its costs relating to the arbitration and
reasonable attorneys' fees from the other party, (b) the amount of such costs
and fees, and (c) an order that the losing party pay the fees and expenses of
the arbitrators. The arbitrator shall by the agreement of the parties expressly
be prohibited from awarding punitive damages in connection with any claim being
resolved by arbitration hereunder.
 

--------------------------------------------------------------------------------

6.2. Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties; provided that a facsimile or portable document
format ("PDF") signature shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original, not a facsimile or PDF signature.
 
6.3. Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
6.4. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
6.5. Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between the Purchaser, the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein.
This Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Purchaser makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Purchaser or its assigns or, if prior to the Closing Date, the Purchaser being
obligated to purchase at least two-thirds (2/3) of the Shares. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Shares then
outstanding. No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered to all of the parties to
the Transaction Documents or holders of the Shares, as the case may be.
 

--------------------------------------------------------------------------------

6.6. Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally or by electronic mail; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:
 
Nemus Bioscience, Inc.
c/o John Hollister, Chief Executive Officer
650 Town Center Drive, Suite 620
Costa Mesa, CA 92626
Facsimile: ______________
   
If to a Purchaser, to it at the business address, email or facsimile number set
forth on the signature page hereto or at such other address and/or facsimile
number and/or to the attention of such other person(s) as the recipient party
has specified by written notice given to each other party five (5) calendar days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communications,
(B) mechanically or electronically generated by the sender's facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a nationally recognized overnight
delivery service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.
  
6.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Shares. The Company shall not assign this
Agreement or any rights or obligations hereunder, including by merger or
consolidation, without the prior written consent of the Purchaser which
purchased at least two-thirds (2/3) of the Shares on the Closing Date, or their
assigns. The rights under this Agreement are assignable by a Purchaser without
the consent of the Company; provided, however, that any such assignment shall
not release the Purchaser from its obligations hereunder unless such obligations
are assumed by such assignee and the Company has consented to such assignment
and assumption, which consent shall not be unreasonably withheld.
Notwithstanding anything to the contrary contained in the Transaction Documents,
Purchaser shall be entitled to pledge the Shares in connection with a bona fide
margin account or other loan secured by the Shares.
 
6.8. No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 

--------------------------------------------------------------------------------

6.9. Survival. Unless this Agreement is terminated under Section 6.12, the
representations and warranties of the Company and the Purchaser contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 6, shall
survive the Closing. Each Purchaser shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.
 
6.10. Publicity. The Company and the Purchaser shall have the right to approve
before issuance any press releases or any other public statements with respect
to the transactions contemplated hereby; provided, however, that the Company
shall be entitled, without the prior approval of any Purchaser, to make any
press release or other public disclosure with respect to such transactions as
the Company reasonably believes, after consulting with its counsel, to be
required by applicable law and regulations (although the Purchaser shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release and shall be provided with a copy
thereof).
 
6.11. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
6.12. Termination. In the event that the Closing shall not have occurred with
respect to a Purchaser on or before one (1) Business Day after the Closing Date,
due to the Company's or the Purchaser's failure to satisfy the conditions set
forth in Sections 4 and 5 above (and the non-breaching party's failure to waive
such unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.
 
6.13. Placement Agent. The Company acknowledges that it has not engaged a
placement agent in connection with the sale of the Shares.
 
6.14. Remedies. Each Purchaser and each holder of the Shares shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.


6.15. Certain Transactions and Confidentiality. Each Purchaser, severally and
not jointly with the other Purchasers, covenants that neither it, nor any
affiliate acting on its behalf or pursuant to any understanding with it will
execute any purchases or sales, including Short Sales, of any of the Company's
securities during the period commencing with the execution of this Agreement and
ending at such time that the transactions contemplated by this Agreement are
first publicly disclosed.  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company, such
Purchaser will maintain the confidentiality of the existence and terms of this
transaction and the information included in the Transaction Documents. 
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Shares covered by this
Agreement.


 
 
The remainder of this page is intentionally left blank.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.


NEMUS BIOSCIENCE, INC.
 
 
Address for Notice:
By:__________________________________________
     Name:  John Hollister
     Title:    Chief Executive Officer
 
Fax:
   







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR EACH PURCHASER FOLLOWS]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO COMMON STOCK PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Authorized Signatory:
______________________________________________
Facsimile Number of Authorized Signatory:
_____________________________________________
Address for Notice to Purchaser:




Address for Delivery of Securities to Purchaser (if not same as address for
notice):




Subscription Amount: $_________________
Number of Shares: _________________
EIN Number: _______________________





